Parker C. J.
drew up the opinion of the Court. A new A A trial is granted, because there was no delivery of the furniture at or after the sale to the plaintiffs, nor any subsequent possession by them. The whole transaction rested in paper, or in verbal communication. According to the testimony of Mr.
Ward, the business of the sale was transacted at his office, two miles from the house in which the furniture was. The vendor resumed the possession immediately, and there was no act by which the change of property could be made known. Lanfear v. Sumner is an authority for this ; indeed this case is still stronger against the vendees ; for they never did, nor claimed to do, any act of ownership. By the bill of sale the property was transferred between the vendor and the vendees ;1 but not against creditors who should attach before possession was taken.
The lease of the house to the plaintiffs, if possession had been taken under it, would have given possession of the furniture , out no entry was made under the lease. Jacob Shumway returned to the house, occupied it and used the furniture as before. He afterwards removed it to Sudbury, where it was used in another house of which the plaintiffs had no control. There was no contract between the plaintiffs and the debtor, showing a right under the plaintiffs in the debtor to use the furniture. We think notwithstanding the sale was bona fide in *62regard to the consideration, there are many circumstances in dicative of fraud against creditors.

New trial granted.


 See 2 Kent, (3d ed.) 492; Gardner v. Howland, 2 Pick. (2nd ed.) 602 note 2.